DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 11/17/2021. Applicant’s submission filed on 11/17/2021 has been entered. Accordingly, claims 1-4, 7-8, 10-14, 21-24, and 27-31 remain pending, and claims 1, and 11 have been amended.
Response to Arguments
Proposed examiner amendments to the claims
	The examiner has provided the applicant proposed examiner amendments to the claims for allowance in an email 02/25/2022, please see attached.
Rejections made under 35 USC § 112
Applicant’s arguments filed 11/17/2021 have been fully considered but they are not persuasive.
While it is cognized applicant has amended limitation of independent claims 1 and 11 to now recite  “wherein the patient cannula is configured to be advanced directly over the puncture catheter and extend through the opening [[in]] through the anatomical wall formed by the puncture catheter while the puncture catheter remains in the opening [[in]] through the anatomical wall”, applicant’s amendments have rendered their arguments presented on pages 7-10 of their response which are moot in view of the amendments filed 11/17/2021, which have brought on the below updated rejections under 112(a) & 112(b) for independent claims 1, 11, 
Nonetheless, regarding applicant’s augments to the rejection under 112 for the recitation of the particular term “remains” in for independent claims 1 and 11 in fourth paragraph of page 8 through the fourth paragraph of page 10
“Paragraph [0040] of the published application (US 2017/0014159) is reproduced below in its entirety for reference:
[0040] With reference to FIGS. 1A and 1B... The guide wire 30a can be about a 0.035 inch wire formed from a super stiff material that is at least about 260 cm long… When the distal end 14a of the cannula 12a is in the right atrium, the guide wire 30a is pulled back 46a into the cannula 12a freeing the orifice 18a so there is nothing in the orifice 18a. The needle 58a and the second catheter 60a are then advanced so the second catheter 60a extends through the orifice 18a and the needle 58a extends through the opening of the second catheter 60a. The needle 58a and second catheter 60a are then forced into the septum until they puncture the septum and move into the left atrium. The needle 58a is then retracted from the opening of the second catheter 60a, and the guide wire 30a is moved forward through the second catheter’s opening into the left atrium. The second catheter 60a is maintained in position while the guide wire 30a is maintained in place in the left atrium…The cannula 12a is then advanced forward into the left atrium along the guide wire 30a and the second catheter 60a which extend through the orifice 18a. The presence of the second catheter 60a acts as a stiffener for the cannula 12a to assist in the placement of the cannula 12a in the left atrium. The second catheter 60a, needle 58a and guide wire 30a are then removed from the cannula 12a…
The Examiner correctly pointed out in the rejection that the second catheter 60a is maintained in position while the guide wire 30a is maintained in place in the left atrium, yet rejected the claims as allegedly lacking support. While the cited sentence provides strong support for the claim language, Applicants respectfully point out that the disclosure is not limited to the sentence identified by the Examiner and further appears to be misunderstood. The relevant portions of [0040] are reproduced again (indented), along with further explanation...
A person having ordinary skill in the art, hereinafter “PHOSITA”, will recognize that removing the second catheter 60a from the opening would permit the surrounding tissue to close the opening. As such, the second catheter 60a is maintained in position within the opening to ease introduction of the guidewire 30a into the left atrium…
Explicit disclosure that the second catheter 60a is “maintained in position” as discussed above. There is no disclosure that the second catheter 60a has been moved out of the left atrium or the opening created in the septum. The PHOSITA would easily understand that the phrase “maintained in position” includes the second catheter 60a remaining in the opening in the anatomical wall. 
The cannula 12a is then advanced forward into the left atrium along the guide wire 30a and the second catheter 60a which extend through the orifice 18a. The presence of the second catheter 60a acts as a stiffener for the cannula 12a to assist in the placement of the cannula 12a in the left atrium.
The cannula 12a is advanced over the second catheter 60a (the claimed puncture catheter) and extends through the opening in the anatomical wall (septum/FO) formed by the puncture catheter while the second catheter 60a remains in the opening in the , nowhere has the disclosure specified that the second catheter 60a has been removed from the left atrium or the opening created in the septum/FO. The PHOSITA would readily understand that the cannula 12a is advanced over the second catheter 60a before the second catheter 60a is removed, and thus the second catheter 60a “remains in the opening”, as claimed. Furthermore, the PHOSITA will recognize that the stiffening provided by the second catheter 60a is of greatest benefit if the second catheter 60a remains in the opening, as claimed. Removing the second catheter 60a from the opening before advancing the cannula 12a through the opening and into the left atrium could actually make it harder to place the cannula 12a because the stiffness provided by the second catheter 60a in that arrangement would make the cannula 12a less maneuverable with respect to the opening.” (emphasis added).

In response, the examiner notes that while the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While [0040] does disclose that the second catheter 60a (to which applicant refers to correspond to the claimed puncture catheter) is “maintained in place” through the opening in the atrial septum by the guidewire, however, line 3 of claim 1 recites “a patient cannula configured to be drawn along a catheter or guide wire;” (emphasis added), note that the patient cannula is drawn along both a catheter and a guidewire, or, more correctly, it is the guidewire being made of a “super stiff material” which has been moved through the opening in the second/“puncture” catheter so that the second/“puncture” catheter is now configured to act as a stiffener for the patient cannula to pass through the opening – rather than an innate property or functional design of the second/“puncture” catheter alone without the aid of the guidewire. 
It is also noted that while the applicant appears to provide an argument against the removal of the configures the second/ “puncture” catheter before the patient cannula is advanced through the opening in the atrial septum created by the puncture catheter stating that “point out that the disclosure is not limited to the sentence identified by the Examiner and further appears to be misunderstood” followed by “A person having ordinary skill in the art, hereinafter “PHOSITA”, will recognize that removing the second catheter 60a from the opening would permit the surrounding tissue to close the opening. As such, the second catheter 60a is maintained in position within the opening to ease introduction of the guidewire 30a into the left atrium”, no such remarks or statement has been made in the rejection under 112 in this or the previous office action. 
Nonetheless, from the above disclosure of the application provided by the applicant found in [0040], it is clear that once the patient cannula has moved to extend through the opening in the atrial septum, the second/“puncture” catheter, along with puncture needle and the guidewire –which provides the structure needed in order to configure the catheter to “stiffen” – are all indeed removed from the  opening in the atrial septum as explicitly states in [0040].
Support for the second/“puncture” catheter being constructed of a stiff, stiffening, or stiffer material could be found in the applicant’s original disclosure. In addition to the above disclosure of the stiff material of which the guidewire is comprised, the [0044], [0060] of specification also discloses the use of a “slightly stiffer” dilator, such as a Mullins dilator, inserted over the guidewire to facilitate the advancement of the patient cannula through the opening in the atrial septum created by the needle. However, there is no such structure is recited in the claim. Similar, there is no support in the applicant’s disclosure indicating that the puncture catheter is constructed of a stiffening material itself. Contrary to applicant’s above claim remarks that “the second catheter 60a is maintained in position within the opening to ease introduction of the guidewire 30a into the left atrium”, there is no such dispute closure to support applicant’s  prior to the puncturing of atrial wall, the guidewire is retracted/pulled back only from the opening at the distal tip of the patient cannula so that the puncture needle can then extend out of/past the opening at the distal tip of the patient cannula and the opening of the distal tip of the puncture catheter in order to puncture the atrial septum. The puncture needle then punctures the atrial septum by forcing the puncture catheter together with the puncture needle (inside of the puncture catheter) against the atrial septum until the puncture catheter with the puncture needle have moved into the left atrium. Once there, the puncture needle is then removed from the opening of the distal tip of the puncture catheter so that the guidewire also located at the distal tip of the puncture catheter can extend through the puncture catheter. It is here that the puncture catheter remains in position within the left atrium while the guidewire is maintained in place in the left atrium. All of the above steps outlined in [0040] take place before the patient cannula is advanced into/through the aperture created by the puncture needle in the atrial septum. It is then explicitly stated that once the patient cannula has passed through the opening in the atrial septum, the second catheter together with the needle and guidewire are removed from the patient cannula, therefore removed from the opening. While there is support for the puncture catheter remaining in position within the left atrium while it is the guidewire that is maintained in place, there is no support for the puncture catheter itself apart from the guidewire being “maintained”. 

“It is unclear why any specific structure is needed to satisfy the limitations recited in the claims, which may be satisfied in several different ways. For example, the puncture catheter could be held in place by the user. In another example, friction between the puncture catheter and the septum (tissue of the anatomical wall) could prevent the puncture catheter from significant movement and/or could maintain the puncture catheter in place within the opening. In yet another example, additional structure could be present that maintains the puncture catheter in position within the opening, but such additional structure is not required by the claim nor is such additional structure required for enablement and proper function of the claimed catheter assembly. The claims require that the patient cannula is advanceable over the puncture catheter while the puncture catheter is disposed within the opening in the anatomical wall. That is, exchange and/or removal of the puncture catheter is not needed in order to advance the patient cannula through the opening”
In response, applicant is directed to MPEP § 2173.03 which outlines that the claim may be indefinite when “a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970); In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. January 6, 1997). As outlined in the examiner’s responses provided above, both the current construction of the claim language, additionally with applicant’s remarks, are not supported in the applicant’s original disclosure and are contradictory to what is actually disclosed in the original disclosure.
Please see the attached examiner amendments to the claims referenced above that when taken together as a whole, remedy the existing issues under 112.
Rejections made under 35 USC § 103
Applicant’s arguments filed 11/17/2021 have been fully considered but they are not persuasive.

“…Initially, Applicants note that nowhere does the OA instruct as to how the embodiments of Saadat are being combined or modified to produce the claimed limitations. Instead, the only thing "set forth above" in the rejection is a recitation of the instant claim language. Accordingly, the rejection is incomplete and improper for failing to properly indicate how the modification(s) are to be made. Additionally, the OA has not identified any disclosure in Saadat that indicates the various embodiments may be combined as set forth in the rejection. Instead, Applicants respectfully submit that the various embodiments would be considered mutually exclusive by the PHOSITA, absence evidence to the contrary”

In response to applicant’s argument that there is no instruction as to how the embodiments of Saadat are combined or modified the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the primary embodiment of Saadat cited discloses an imaging system comprising a catheter assembly for performing a puncture of an anatomical wall, the catheter assembly comprising: a patient cannula configured to be drawn along a catheter; a puncture catheter at least partially enclosed within the patient cannula and adapted to extend from the patient cannula to puncture the anatomical wall; and an imaging catheter; and the patient cannula is configured to be advanced directly over the puncture catheter and extend through the opening through the anatomical wall formed by the puncture catheter. The imaging catheter provides for the detection of anatomical signals using the imaging catheter which are 
It is commonly known and well established in the art to use ultrasonic imaging devices to produce images generated within the body in vivo in order to provide real-time imaging for intra-operative therapeutic procedures. The at least one ultrasonic transducer is also disclosed as being configured to emit an energy beam in an axial direction, the energy beam being capable of reflecting from a portion of the anatomical wall and to detect energy reflected from the anatomical wall. The above embodiment with respect to the at least one ultrasonic transducer also discloses that the detecting signal of anatomical features is representative of energy detected by the transducer.
The above disclosure of Saadat is again modified to incorporate transmitter, as disclosed 
Applicant argues in the third from final paragraph on page 13 that
“…Applicants respectfully submit that the proposed combination of the various embodiments of Saadat is improper and the rejection is based on nothing more than a collection of conclusory statements...”

In response, it is noted that the arguments presented are unsupported by objective In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Nonetheless, the applicant is directed to pages 5-16 of the office action mailed 09/14/2021 which outlines the rejection of independent claims one and two including the proposed combination of very embodiments of Saadat. The examiner is also directed to the response above further explanation of proposed combination of embodiments of Saadat.
Applicant’s specific argument presented above stating “the stiffening provided by the second catheter 60a is of greatest benefit if the second catheter 60a remains in the opening”, fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Further, applicant argues in the final paragraph on page 13 through the first paragraph of page 14
“Contrary to the assertions made in the OA, Kassab does not specifically teach identifying a thinnest portion of the anatomical wall. Instead, Kassab teaches injecting a gas or liquid into the pericardial space (see [0047]; claims). Cited [0221] of Kassab teaches measuring the thickness of the left ventricular wall to determine the appropriate target area for injecting a substance into the tissue of the heart wall to treat heart failure and ventricular wall thinning, as set forth in [0220]. Notably, in injecting a substance into the wall, Kassab fails to teach penetrating through the wall so as to make an opening through the wall. Additionally, nowhere does Kassab teach that the appropriate target area for the injection is the thinnest portion of the wall, nor does Kassab teach measuring the thickness of the septum or fossa ovalis (FO). As discussed above, Kassab teaches the injection is made into the ventricular wall. Further still, the lead length and location discussed in cited [0238] is unrelated to the injection(s) and thickness measurement discussed in [0220- 0221]. Kassab does not disclose any link between the measurement and injections of [0220-0221] and the pacing lead(s) of [0238]. That is, nowhere does Kassab teach or suggest that the thickness .”

In response to applicant’s argument that Kassab provides provide devices, systems, and methods for injecting and removing a gas from a pericardial space (from [0047] which has not been cited in the rejection), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., placing a “”the thickness measurement” being used to “place the pacing lead” in or have bearing on “subendocardial or epicardial pacing”, “the thinnest portion of the wall is a desirable location to place a pacing lead”, “measuring the thickness of the septum or fossa ovalis (FO)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). And it is noted that the current construction of the recited language of the independent claims does not exclude, nor require, any particular type of anatomical wall. Specifically, the claims presently do not require the measurement of the thickness of a portion of the anatomical wall to correspond to a measurement of the septum (atrial), or more specifically, the fossa ovalis (FO).  Nevertheless, see the disclosure of Kassab found in [0210] which provides that the various disclosure found in Kassab is useful for clinicians 
Further, in addition to the specific cited disclosure of Kassab presented above and as outlined in the rejections below, please see, but not limited to, the additional disclosure of Kassab found in [0054], [0055], [0056], [0057], [0064], [0065], [0066], which discloses using a catheter to define an aperture through an atrial wall, and then positioning the catheter within an aperture of an atrial wall, and that the catheter is held is place/secured within the aperture of the atrial wall; [0156] discloses that a small perforation is made in the aspirated atrial appendage with a needle, as shown in FIGS. 1A and 2A; [0158], [0159] discloses the targeted tissue in the heart punctured as being the right atrial appendage, as shown in FIG. 3A); [0196] that the apparatus is used to engage to puncture the septum of the heart, which is known in the art  to include the interatrial septum; and [0207] once the target is identified, the needle is pushed forward to perforate the targeted tissue of the atrium. 
Additionally, see [0020]-[0021] of Saadat which expressly discloses an exemplary method for achieving trends septal puncture and access utilizing the tissue visualization system (which includes, but is not limited to, the patient cannula, puncture catheter, imaging catheter). The imaging catheter is used to locate the anatomical landmark of the location where the trends septal puncture is performed, Saadat discloses the anatomical landmark as being the fossa ovalis, such that once the fossa ovalis is directly visualized, a piercing needle within a needle sheath [puncture catheter] is advanced through the puncture catheter so that the piercing needle is then pierced into and through the fossa ovalis while under direct visualization by the imaging catheter. 
As mentioned above, it is well-known and established in the art of atrial septum puncture that the specific puncture of the FO serves as a known “landmark” to be identified as the target in order to performing puncture of the atrial septum, as the FO is known to be the thinnest portion of the atrial septum. When using the FO as the puncture target, a safe transseptal puncture operation can be achieved, as described in provided article by Russo et al. “Transseptal Puncture: A Step-by-Step Procedural Guide” provided for illustrative purposes (not presently 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4, 7-8, 10-14, 21-24, and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the phrase “wherein the patient cannula is configured to be advanced directly over the puncture catheter and extend through the opening through anatomical wall formed by the puncture catheter while the puncture catheter remains through the opening in the anatomical wall” in lines 19-22, while support can be found for the patient cannula is configured to be advanced directly over the puncture catheter (see [0007]); advancing the remains outside the body throughout the procedure(see [0045]); the patient cannula can be fixed in place within the right atrium, and the use of a dilator such as a Mullins dilator  inserted over the guidewire to facilitate the advancement of the patient cannula through the opening in the atrial septum created by the needle (see [0060]); the transseptal catheter including a dilator, having a slightly stiffer structure than the catheter which is inserted into the cannula and introducer assembly. So that the dilator serves to dilate the hole in the fossa ovalis and to facilitate insertion of the patient cannula to the left atrium (see [0044]); the cannula being inserted into a patient at a vascular access site and advanced to the right atrium and that a guide wire extends through an orifice of the cannula  and an opening in the second catheter/needle, so that the cannula and needle are inserted into a patient moving along the guide wire into the right atrium the needle is then forced until it punctures the septum and move into the left atrium the guide wire then moves through the second catheter into the left atrium the second catheter then being maintained in position while the guide wire is maintained in place in the left atrium before the patient cannula extends through the opening to facilitate the patient cannula to enter and advance through the opening (see [0040], [0057], [0058], [0059]), [0045]); and that once the patient cannula has extended through the opening, the catheter, needle and guidewire are removed from the patient cannula, therefore since the patient cannula has advanced through to extend through the opening, and the puncture catheter, needle and guidewire have all been removed from the patient cannula, the catheter nor needle nor guidewire are maintained in the opening through the atrial septum (see [0040]). 
the puncture catheter, itself, so that it remains in the opening though the anatomical wall and that the puncture catheter in combination with the guidewire remains within the opening of the atrial septum once the patient cannula has been advanced through the opening. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
Claim 11 is also rejected for reciting the same and/or similar limitations outlined in the above rejection.
Claims 2-4, 7-8, 10, 12-14, 21-24, and 27-31 are also rejected due to their dependence upon rejected independent claims 1 or 11 as outlined above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7-8, 10-14, 21-24, and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “wherein the patient cannula is configured to be advanced directly over the puncture catheter and extend through the opening through anatomical wall formed by the puncture catheter while the puncture catheter remains through the opening through the anatomical wall” in lines 19-22, which renders the claim indefinite because it is unclear what structural arrangement and/or structural component of the catheter assembly configures the puncture catheter to remain in the wall is the guidewire, for which support exists in the specification for a particular embodiment (see [0040]) or a transseptal dilator, such as a Mullins dilator in a different/separate embodiment which requires the use of a second guidewire and does not appear usable together with the embodiment mentioned above (see [0061]). It is also unclear if the patient cannula being configured to be “advanced directly over” the puncture catheter refers to the patient cannula being “drawn along” as recited earlier in the claim “a patient cannula configured to be drawn along a catheter or guidewire”. The original disclosure does not appear to disclose nor contemplate embodiment in which the patient cannula is advanced to extend through the opening in the anatomical wall that does not require the physical support provided by the structural stiffness of the guidewire. Similarly, the original disclosure does not appear to disclose nor contemplate embodiment in which that the patient cannula is able to advance through the opening in the anatomical wall only aided by support provided by the puncture catheter.
Claim 11 is also rejected for reciting the same and/or similar limitations outlined in the above rejection.
	Claims 2-4, 7-8, 10, 12-14, 21-24, and 27-31 are also rejected due to their dependence upon rejected independent claims 1 or 11 as outlined above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10-13, 21-23, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat et al. (US20070293724, hereafter “Saadat”), in view of Kassab et al. (US20130237743, hereafter “Kassab”), further in view of Stewart et al. (US20040073110, hereafter “Stewart”).
Regarding claims 1 and 11, Saadat discloses an imaging system (“an introduction assembly 570 is illustrated in FIG. 58 including imaging assembly 572” [0229]) comprising a catheter assembly (an introduction assembly 570; deployment catheter 16; FIG. 58) for performing a puncture of an anatomical wall, the catheter assembly comprising:
a patient cannula (“introducer sheath 604” [0232]) configured to be drawn along a catheter (“deployment catheter 16”) [0232]);
a puncture catheter (“piercing instrument 600 having a piercing tip 602” [0230]) at least partially enclosed within the patient cannula (“needle sheath 616 may be optionally used to pass 
an imaging catheter (“imaging hood 12” [0229]); and 
wherein the patient cannula is configured to be advanced directly over the puncture catheter and extend through the opening through the anatomical wall formed by the puncture catheter  (FIGS. 69A-C, where the imaging system including the patent cannula, 606 shown as distal end portion 604, advances over the puncture catheter, through an artificially-created transseptal puncture [0245]) while the puncture catheter remains in the opening through the anatomical wall (see FIG. 67B, where the puncture catheter 618, with tip 602, which is functionally positioned through the anatomical wall); and
the detection of anatomical signals using the imaging catheter which are presented as images which providing an identification of an identifying feature of a section of the anatomical wall (see [0240] where the imaging hood 12 is moves through the right atrium orienting the imaging catheter towards the atrial septum until the fossa ovalis is identified, the fossa ovalis having distinguishing anatomical features which can be identified when visualized. See the identifying feature(s) of the fossa ovalis being displayed upon a monitor for visualization); 
the detected anatomical signals are processed to obtain visually distinguishing ([0240] discloses that the ability of imaging hood 12 to acquire detailed information so that anatomical features may be visualized and distinguished [interpreted to read on “process signal 
Saadat discloses the imaging hood includes an ultrasonic transducer located at the distal end of the imaging catheter in an alternate embodiment usable together with the embodiment disclosed as referenced above, therefore, Saadat has been interpreted to disclose a at least one transducer located on a distal portion of the imaging catheter (“an ultrasonic transducer 290, positioned at the distal end of deployment catheter within the imaging hood 12” [0180]) configured to emit an energy beam in an axial direction (“The transducer 290 may send an energy pulse 292 into the imaging hood 12” [0180]), the energy beam being capable of reflecting from a * ultrasonic waves (see [0180] the transducer 290 is disclosed as being an ultrasonic transducer 290, therefore the energy emitted by the transducer 290 is understood as known in the art to be comprised of ultrasonic waves); and
a signal representative of the energy detected by the transducer (“an ultrasonic transducer 290, positioned at the distal end of deployment catheter within the imaging hood 12, as shown in FIG. 23. The transducer 290 may send an energy pulse 292 into the imaging hood 12 and wait to detect back-scattered energy 294 reflected from debris or blood within the imaging hood 12” [0180]).
It is noted that although the teachings of Saadat cited above are taken from different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above, because Saadat teaches that a wide range of different embodiments can be constructed based on its disclosure, because each of the embodiments add to or subtract from one embodiment that serves as the least common denominator (i.e., the first embodiment), and because each of the embodiments are in the same field of endeavor. One of ordinary skill in the art could have combined the elements as claimed by known methods, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging device of the catheter assembly disclosed in the embodiment of Saadat primarily referenced primarily referenced which contemplates in an 
While the above embodiment does not explicitly disclose a transmitter, in an alternate embodiment, Saadat discloses a transmitter (“The wireless antenna 124 can be used to wirelessly transmit images captured from the imaging hood 12 to a receiver” [0156]).
It is noted that although the teachings of Saadat cited above are taken from different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above, because Saadat teaches that a wide range of different embodiments can be constructed based on its disclosure, because each of the embodiments add to or subtract from one embodiment that serves as the least common denominator (i.e., the first embodiment), and because each of the embodiments are in the same field of endeavor. Transmitters used for transmitting signals detected by imaging catheters are commonly known in the art and the incorporation of a transmitter as part of surgical imaging catheter system is well-established and widely practiced. 
The above cited embodiment(s) does not expressly disclose a signal processor for obtaining information for viewing portions of the anatomical wall.
However, in an alternate embodiment, Saadat teaches a signal processor for obtaining information for viewing portions of the anatomical wall (“The processor 98 may also be in electrical communication with an image recorder and/or viewer 100 for directly viewing the images of tissue received from within imaging hood 12. Imager recorder and/or viewer 100 may also be used not only to record the image but also the location of the viewed tissue region” [0153]).
It is noted that although the teachings of Saadat cited above are taken from different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above, because 
expressly disclose the identification of the fossa ovalis as being made by the identifying of a thinnest portion of the anatomical wall.
However, in the same field of endeavor, Kassab teaches identifying a thinnest portion of the anatomical wall to position the puncture catheter in position to puncture the desired portion of the anatomical wall (“when treating ventricular wall thinning, the laser Doppler tip located in lumen 1140 of the embodiment shown in FIG. 7 can be used to measure [identifying] the thickness of the left ventricular wall during the procedure (in real time) to determine the appropriate target [portion of the anatomical wall to position the puncture catheter] area for injection” [0221] and “The tip of the lead can be made to be conducting and stimulatory to provide the pacing to the subendocardial region. In general, the lead length can be selected to pace transmurally at any site [the thinnest portion of the anatomical wall] through the thickness of the heart wall. Those of skill in the art can decide whether epicardial, subendocardial, or some transmural location stimulation of the muscle is best for the patient in question” [0238]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Saadat with identifying a thinnest portion of the anatomical wall to position the puncture catheter in position to puncture the thinnest portion of the anatomical wall as taught by Kassab to provide for catheter with percutaneous, intravascular access into the pericardial space through an atrial wall or the 
The signal representative of the energy detected by the transducer disclosed by modified Saadat above does not expressly disclose the signal including the measurement of the thickness of the section of the anatomical wall to a signal processor for obtaining information for visually distinguishing thickness of different portions of the anatomical wall and identifying a thinnest portion of the anatomical wall to position the puncture catheter in position to puncture the thinnest portion of the anatomical wall.
However, in the same field of endeavor, Stewart teaches at least one transducer located on a distal portion of the imaging catheter configured to emit an energy beam in an axial direction (“The probe unit 41 preferably comprises a low cost ultrasound transducer capable of reliably measuring tissue thickness of about 0.1 mm and approximately 10 mm” [0040] and “the catheter body 22 is advanced in a direction parallel with the central loop axis such that the loop 34 contacts the left atrium LA wall…because the central loop axis is parallel to the longitudinal axis L1…the longitudinal axis L1 is effectively aligned with the pulmonary vein ostium PVO such that blood flow from the pulmonary vein PV acts along the longitudinal axis L1” [0045], see [0014] where probes transmit and receive signals that penetrate tissue volumes proximate [including axially], to the probe), the energy beam being capable of reflecting from a portion of the anatomical wall and configured to detect energy reflected from the anatomical wall (“the sensors are extremely broadband for optimal pulse-echo signal quality and broadband frequency response” [0056]); and a transmitter configured for conveying a signal representative of the detected energy from the transducer (“The sensor utilized for use in the probe unit 41 may produce a wireless signal” [0056]), the signal including the measurement of the thickness of the 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device and system disclosed by modified Saadat with the at least one transducer located on a distal portion of the imaging catheter which is configured to emit an energy beam in an axial direction being capable of reflecting from a portion of the anatomical wall and also configured to detect energy reflected from the anatomical wall and a transmitter configured for conveying a signal representative of the detected energy from the transducer and the signal including the measurement of the thickness of the section of the anatomical wall to a signal processor for obtaining information for visually distinguishing thickness of different portions of the anatomical wall and identifying a thinnest portion of the anatomical wall to position the puncture catheter in position to puncture the thinnest portion of the anatomical wall as taught by Stewart to provide an improved apparatus for performing a septal puncture procedure via information conveyed to the clinician as a result from the ultrasonic interrogation of a tissue surface and provide signals relating to the thickness of a local region of the tissue ([0014-0014] of Stewart).
*The limitation has been interpreted in the alternative, requiring the “energy beam emitted from the transducer” being comprised of only one of “ultrasonic waves” or “radio waves” or “visible light waves” or “infrared waves” or “ultraviolet waves” any combination thereof, or “an electro-magnetic signal”.
Regarding claims 2 and 22, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, modified Saadat discloses wherein the puncture catheter comprises an introducer (“An introducer sheath or the deployment catheter” [0016]) and a transseptal needle (see 602 in FIG. 67B).
Regarding claims 3 and 23, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, modified Saadat discloses wherein the imaging catheter is enclosed within the patient cannula (“Deployment catheter 16 may define a fluid delivery lumen 18 as well as an imaging lumen 20 within which an optical imaging fiber or assembly may be disposed for imaging tissue” [0136], see FIG. 1B below).

    PNG
    media_image1.png
    243
    280
    media_image1.png
    Greyscale

Regarding claims 10 and 29, modified Saadat, in view of Stewart, substantially discloses all the limitations of the claimed invention, specifically, Stewart discloses wherein the at least one transducer is located on a distal face of the imaging catheter (see 41, in FIG. 1 and FIG. 6).
Regarding claim 12, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, modified Saadat discloses wherein the information about the 
Regarding claim 13, modified Saadat, in view of Kassab, substantially discloses all the limitations of the claimed invention, specifically, Kassab discloses wherein the information about the anatomical wall comprises the thickness of the anatomical wall (“the laser Doppler tip located in lumen 1140 of the embodiment shown in FIG. 7 can be used to measure the thickness of the left ventricular wall during the procedure (in real time)” [0221]).
Regarding claim 21, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, modified Saadat discloses a visual and/or audio display configured to receive the information about the portions of the anatomical wall from the signal processor (“The processor 98 may also be in electrical communication with an image recorder and/or viewer 100 for directly viewing the images of tissue received from within imaging hood 12. Imager recorder and/or viewer 100 may also be used not only to record the image but also the location of the viewed tissue region” [0153]) to provide the information to an operator (“Once the image has been determined to be sufficiently clear, either visually by a practitioner or by computer, an image of the tissue may be captured automatically by recorder 100” [0154]).
Regarding claims 30 and 31, modified Saadat, in view of Kassab, substantially discloses all the limitations of the claimed invention, specifically, Kassab discloses wherein the puncture catheter defines a first lumen and the imaging catheter defines a second lumen separate from the first lumen, such that the imaging catheter can be positioned to capture images of the distal .
Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat, in view of Kassab and Stewart, as applied to claims 1 and 11 above, further in view of Abraham (US20090105597).
Regarding claims 4 and 24, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, modified Saadat discloses wherein the imaging catheter extends parallel with an outer surface of the patient cannula (524 extends parallel with outer surface of 14; FIGS. 47C-47D), but does not explicitly disclose wherein the imaging catheter is connected to an outer surface of the patient cannula.
However, in the same field of endeavor, Abraham teaches wherein the imaging catheter is connected to an outer surface of the patient cannula (“FIG. 19 provides a 3 dimensional view of the preferred embodiment of an image guided catheter 1900. In particular, the imaging channel 1940 is preferably located above the needle channel 1930.” [0101], also see FIG. 19 below).
 
    PNG
    media_image2.png
    445
    652
    media_image2.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device and system disclosed by modified Saadat with the connection of the imaging catheter as taught by Abraham in order to provide for a device that allows for the operator to be cognizant of exactly where the needle is located in the general area in front of the entire catheter 1900 ([0101] of Abraham).
Claims 7-8 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat, in view of Kassab and Stewart, as applied to claims 1 and 11 above, further in view of Panescu et al. (US20070156048, hereafter “Panescu”).
Regarding claims 7 and 27, modified Saadat substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the imaging catheter further comprises a plurality of transducers located around an outer surface of the imaging catheter and positioned to obtain a 360 degree image.
However, in the same field of endeavor, Panescu teaches wherein the imaging catheter further (“FIGS. 2 and 3 depict elongate body 12 having a plurality of spaced-apart ablation elements 24, each separated by a gap 26 from adjacent ablation elements 24. Interspaced amongst ablation elements 24 are a plurality of transducer elements 28” [0034]) comprises a plurality of transducers located around an outer surface of the imaging catheter and positioned to obtain a 360 degree image (“Transducer elements 28 include an outer face 46 and an inner face 48. Inner faces 48 of transducer elements 28 are positioned such that a longitudinal axis 38 of body 12 passes through a throughhole 44 of each transducer element 28. In such a manner, transducer elements 28 are configured to expose outer faces 46 to surrounding tissue and fluid within the patient. In this manner, transducer elements 28 may operate to image within a three-hundred and sixty degree (360.degree.)” [0035).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device and system disclosed in Saadat, Kassab, and Stewart with the transducer configuration taught by Panescu to provide catheters with tissue mapping, tissue orientation and/or tissue imaging functions ([0006] of Panescu.)
Regarding claims 8 and 28, modified Saadat, in view of Panescu, substantially discloses all 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat, in view of Kassab and Stewart, as applied to claims 1 and 11 above, further in view of Maguire et al. (US20030195496, hereafter “Maguire”).
Referring to claim 14, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, modified Saadat discloses comprising a power supply (“needle 328 may be in electrical communication with a power source 334” [0187]), but does not explicitly disclose wherein power provided by the power supply is conveyed to the transducer through the transmitter.
However, in the same field of endeavor, Maguire teaches wherein power provided by the power supply is conveyed to the transducer through the transmitter (“The transducer (1172) is connected to a power supply, such as the power supply (840) illustrated in FIG. 16D by an outer electrode lead (1342) and an inner electrode lead (1344). As shown in FIG. 41, the outer electrode lead (1342) is connected to the metallic band member (1332)” [0377]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Saadat with the power provided by the power supply is conveyed to the transducer through the transmitter as taught by Maguire to provide various improved catheter constructions and associated methods of . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793